DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on July 18, 2022 have been fully considered and are persuasive.
	Claims 1-10 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1 and 10) the instant claims require calculating a communication time between a first device and a second device, the method comprising: by a first processor included in the first device having a first operation system, adding, to a first packet, first timer information indicating a timer value that is counted up in a clock cycle from a time of booting the first operation system of the first device at a time of transmission of the first packet to the second device having a second operation system, and transmitting the first packet; by a second processor included in the second device, generating notification information including the first timer information included in the received first packet and second timer information indicating a timer value that is counted up in a clock cycle from a time of booting the second operation system of which a calendar time is synchronized with a calendar time of the first operation system at a time of reception of the first packet, transmitting the notification information to a relay application which is executed in a user space of the second operation system and reads the calendar time and a timer time, acquiring, in the relay application, third timer information indicating a timer value that is counted up in the clock cycle from the time of booting the second operation system at a time of reception of the first timer information and the second timer information at the relay application and first time information indicating the calendar time of the second operation system of the second device at a time of reception of the first timer information and the second timer information at the relay application and transmitting, by the relay application, a second packet including the first timer information, the second timer information, the third timer information and the first time information to a measurement application, which is executed in a user space of the first operation system, of the first device directly; and by the first processor included in the first device, calculating, at the measurement application, a communication time from the first device to the second device based on the first timer information, the second timer information, the third timer information, and the first time information included in the received second packet, fourth timer information indicating the calendar time of the first operation system of the first device at a time of reception of the second packet, and second time information indicating a time in the first device at the time of reception of the second packet.

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 4/15/2022 (Johnsson, Seki, and Reverte), fails to fairly teach or suggest measuring a communication time between first network and second network node, wherein the first node adds to the first packet a first timer data including the time of booting of the first network node at the time of sending the first packet to the second node, both network nodes have their own operating systems, generating notification data in the second network node which includes first timer data and second timer data, wherein the second timer data indicating a time of booting of the second network node of which calendar times of first and second network nodes are synchronized, sending the notification data to a relay application in the second network node, reading in the relay application a third timer data and first time data, wherein third timer data indicating a time value of booting the second operating system of the second network node at the time of receiving first timer and second timer data, wherein the first time data indicating the calendar time of the second operating system of the second node at the time of reception of first and second timer data, sending by the replay application a second packet including first timer data, second timer data, third timer data and first time information to a measurement application, wherein the measurement application is in the first network node, and measuring the at the measurement application the communication time from the first node to the second node based on the first timer data, second timer data, third timer data, first time data, fourth timer data, wherein the fourth timer data indicating the calendar time of the first operating system of the first network node at the time of reception of the second packets, and second time data indicating a time in the first node at the time of reception of the second packet. 

For example, (”Johnsson”, US 20160026490 A1) teaches calculating a communication time between a first device and a second device, the method comprising: by a first processor included in the first device having a first operation system, adding, to a first packet, first timer information indicating a time of transmission of the first packet to the second device having a second operation system, and transmitting the first packet; by a second processor included in the second device, including the first timer information included in the received first packet and second timer information indicating a timer value that is counted up in a clock cycle from a time of booting the second operation system of which a calendar time is synchronized with a calendar time of the first operation system at a time of reception of the first packet, transmitting to a relay application which is executed in a user space of the second operation system and reads the calendar time and a timer time, acquiring, in the relay application, third timer information and the second timer information at the relay application and first time information indicating the calendar time of the second operation system of the second device at a time of reception of the first timer information and the second timer information at the relay application and transmitting, by the relay application, a second packet including the first timer information, the second timer information, the third timer information and the first time information to a measurement application, which is executed in a user space of the first operation system, of the first device directly; and by the first processor included in the first device, calculating, at the measurement application, a communication time from the first device to the second device based on the first timer information, the second timer information, the third timer information, and the first time information included in the received second packet, fourth timer information indicating the calendar time of the first operation system of the first device at a time of reception of the second packet, and second time information indicating a time in the first device at the time of reception of the second packet, but does not provide a timer value that is counted up in a clock cycle from a time of booting the first operation system of the first device, a  timer value that is counted up in the clock cycle from the time of booting the second operation of the second device, generating notification information, and transmitting the notification information. 


Furthermore, (”Seki”, US 6769029 B1) teaches generating notification information, transmitting notification information, first and second device, calculating transmission time, but does not provide for adding, to a first packet, first timer information indicating a time of transmission of the first packet to the second device having a second operation system, and transmitting the first packet; by a second processor included in the second device, including the first timer information included in the received first packet and second timer information indicating a timer value that is counted up in a clock cycle from a time of booting the second operation system of which a calendar time is synchronized with a calendar time of the first operation system at a time of reception of the first packet, transmitting to a relay application which is executed in a user space of the second operation system and reads the calendar time and a timer time, acquiring, in the relay application, third timer information and the second timer information at the relay application and first time information indicating the calendar time of the second operation system of the second device at a time of reception of the first timer information and the second timer information at the relay application and transmitting, by the relay application, a second packet including the first timer information, the second timer information, the third timer information and the first time information to a measurement application, which is executed in a user space of the first operation system, of the first device directly; and by the first processor included in the first device, calculating, at the measurement application, a communication time from the first device to the second device based on the first timer information, the second timer information, the third timer information, and the first time information included in the received second packet, fourth timer information indicating the calendar time of the first operation system of the first device at a time of reception of the second packet, and second time information indicating a time in the first device at the time of reception of the second packet. 

Furthermore, (”Reverte”, US 20200228565 A1) teaches counted up in a clock cycle from a time of booting the first operation system of the first device, a  timer value that is counted up in the clock cycle from the time of booting the second operation of the second device, but does not provide calculating a communication time between a first device and a second device, the method comprising: by a first processor included in the first device having a first operation system, adding, to a first packet, first timer information indicating a time of transmission of the first packet to the second device having a second operation system, and transmitting the first packet; by a second processor included in the second device, including the first timer information included in the received first packet and second timer information indicating a timer value that is counted up in a clock cycle from a time of booting the second operation system of which a calendar time is synchronized with a calendar time of the first operation system at a time of reception of the first packet, transmitting to a relay application which is executed in a user space of the second operation system and reads the calendar time and a timer time, acquiring, in the relay application, third timer information and the second timer information at the relay application and first time information indicating the calendar time of the second operation system of the second device at a time of reception of the first timer information and the second timer information at the relay application and transmitting, by the relay application, a second packet including the first timer information, the second timer information, the third timer information and the first time information to a measurement application, which is executed in a user space of the first operation system, of the first device directly; and by the first processor included in the first device, calculating, at the measurement application, a communication time from the first device to the second device based on the first timer information, the second timer information, the third timer information, and the first time information included in the received second packet, fourth timer information indicating the calendar time of the first operation system of the first device at a time of reception of the second packet, and second time information indicating a time in the first device at the time of reception of the second packet, and generating and transmitting notification. 


Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (2-9) include the above described subject matter for being dependent on independent claims (1 and 10)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444